The complaint shows the railroad company owned the railroad and the two trains being operated thereon, one of which obscured Mrs. Whiffin's view of the approach of the other to the crossing. It also shows either of these trains would set in motion the warning signal. This would justify one who could not see the approaching passenger train, because of the departing freight train, in believing the signal was being operated by the latter. Although the whistle of the locomotive which was drawing the passenger train was sounded, it was so near the locomotive which was drawing the freight train that it did not give notice of the approach of the passenger train because it would be readily mistaken for the whistle of the freight train locomotive. In other words, the railroad company did nothing which could reasonably be expected to warn Mrs. Whiffin of the approach of the passenger train. What it did do was to obscure its approach, and render the warning signal inefficient. The duty which rendered it necessary to maintain warning signaling devices and to give warning signals, made it necessary that the efficiency of the signals and devices be not impaired.
The complaint further shows that the railroad company, on the occasion of the accident, "did not maintain gates or any similar protection against accidents thereat, and did not employ, station, or keep a flagman or watchman, or other servant or person at said crossing at said time to warn plaintiff's intestate or any other person or persons of the approach of said passenger train, although on divers occasions theretofore it had provided such protection under like circumstances." The company having provided such protection on other occasions, under like circumstances, would tend to assure Mrs. Whiffin that no danger existed at the crossing which was not *Page 167 
obvious. She also had a right to believe the railroad company would not operate its freight train, without the presence of gate or watchman at the crossing, so as to obscure from her view the approach of its passenger train. Whether she was guilty of contributory negligence or not is a question for a jury.
The complaint also shows that the passenger train was being run, within the city of Caldwell, in violation of a city ordinance; that as soon as the engineer on the passenger train locomotive saw the automobile he applied his brakes, but was unable to sufficiently reduce the speed to avoid the collision. Whether, had the train been running at a speed which would not violate the ordinance the engineer would have been able to have avoided the accident is a question which should be submitted to a jury.
I. C. A., sec. 5-816, is applicable to, and should be applied to this case. It is:
"In all actions hereafter brought for damages for injury to person or property, contributory negligence is a matter of defense, and it is not necessary for the plaintiff to either plead or prove the negative of contributory negligence."
Justice Holden concurs in this dissent.